
	

114 HRES 56 IH: Affirming the support of the United States for Macedonia’s accession to the North Atlantic Treaty Organization (NATO).
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 56
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mrs. Miller of Michigan (for herself, Mr. Smith of New Jersey, Mr. Stivers, Mr. Connolly, Mr. Hastings, Mr. Pascrell, Mr. Thompson of Mississippi, Mr. Poe of Texas, Mr. Turner, Mr. Kinzinger of Illinois, Mr. Cook, and Ms. Bordallo) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Affirming the support of the United States for Macedonia’s accession to the North Atlantic Treaty
			 Organization (NATO).
	
	
 Whereas Macedonia peacefully asserted and achieved independent statehood in 1991, during the course of the former Yugoslavia’s violent disintegration;
 Whereas the United States has provided over $1,000,000,000 in aid to Macedonia since it recognized its independence;
 Whereas Macedonia affirmed its commitment to joining the North Atlantic Treaty Organization (NATO) in 1993, signed the Framework Documents for NATO’s partnership for Peace in 1995, and started its Membership Action Plan (MAP) in 1999;
 Whereas in March 1995, after signing of a Memorandum of Understanding in 1994, a Vermont State Partnership Program was established between the State of Vermont and the Republic of Macedonia;
 Whereas Macedonia is an active participant as the first state partner of the Vermont National Guard for the past 20 years, and since 1995, more than 3,000 Macedonians and Vermonters have shared their expertise in more than 800 events as the partnership has developed, including a joint military embedment in Afghanistan in 2011;
 Whereas during the 1999 Kosovo crisis, Macedonia received and accommodated 400,000 Kosovar refugees, and served as a staging area and main corridor for logistical support to the NATO Kosovo Force (KFOR) as well as leading the KFOR Coordination Centre for logistical support in Skopje since 2006;
 Whereas under its NATO Membership Action Plan, Macedonia, in its 15th cycle of MAP, has made strong strides on major reforms and reconstruction of its armed forces towards the goal of building and sustaining a modern, professional defense force of about 12,000 troops that is fully interoperable with NATO;
 Whereas Macedonia was one of the first countries to offer support to the United States after the September 11, 2001, terrorist attacks, which has had a policy of an attack on the United States is an attack on Macedonia, as stated by the late Macedonian President Boris Trajkovski;
 Whereas in Afghanistan, Macedonia, who patrolled International Security Assistance Force (ISAF) headquarters in Kabul, and was the fifth largest ISAF troop contributor per capita, contributed troops to the NATO-led ISAF mission since 2002 and engaged in combat operations side-by-side with United States troops, increasing troop levels in 2010;
 Whereas Macedonia has been recognized as an operational partner in the new Resolute Support Mission in Afghanistan to train, advise, and assist our Afghan partners;
 Whereas in the interest of a faithful partnership with the United States, Macedonia deployed troops to Iraq under the leadership of the United States Government until 2008;
 Whereas Macedonia also contributes to the European Union mission in Bosnia and Herzegovina and has contributed troops in Lebanon;
 Whereas soldiers from Macedonia earned 120 medals awarded by the United States; Whereas in 2005, in Macedonia, NATO and partner nations conducted a Partnership for Peace, joint military exercises named Cooperation Alliance 2005 that was aimed to strengthen coordination and cooperation between the bloc and member countries of its Partnership for Peace Program;
 Whereas in 2007, Macedonia successfully hosted the Euro-Atlantic Partnership Council Security Forum, which was attended by the United States Secretary of Defense;
 Whereas in 2008, the United States signed a Declaration of Strategic Partnership and Cooperation with Macedonia stating that The 2008 NATO Summit Declaration in Bucharest made clear that the Republic of Macedonia has met NATO's democratic, economic, and defense standards through its rigorous participation in the Membership Action Plan.;
 Whereas the 2008 Declaration outlined the importance of close partnership between the two countries based upon common goals, interests, and values, in order to enhance their strategic relationship through intensified consultation and cooperation in the areas of security, people-to-people ties, and commerce, the United States committed itself to provide additional assistance to Macedonia to help build prosperity and strengthen security;
 Whereas the United States and Macedonia noted that a democratic, secure, and prosperous Macedonia, with friendly and constructive relations with its neighbors is vital to peace and stability in Southeast Europe;
 Whereas the International Court of Justice (ICJ) in December 2011 in its final judgment, without possibility for appeal, and binding on the parties, found that Greece, by objecting to the admission of Macedonia to NATO during the 2008 Bucharest Summit, has breached its obligation under article 11 of the United Nations Interim Accord of September 13, 1995;
 Whereas current United States President Barack Obama on April 4, 2009, at the Strasbourg-Kehl NATO Summit stated I look forward to the day when we can welcome Macedonia to the Alliance;
 Whereas the North Atlantic Council Foreign Ministers meeting on December 7, 2011, applauded the significant operational support provided to NATO by aspirant partners Macedonia, Montenegro, Bosnia and Herzegovina, and Georgia;
 Whereas senior United States Department of State officials at the 2012 Chicago Summit stated it should be the last summit that is not an enlargement summit;
 Whereas the NATO Wales Summit 2014 Declaration expressed appreciation for the Republic of Macedonia's long-standing contribution to NATO operations, its active role in regional cooperation and Macedonia's long-standing commitment to the NATO accession process;
 Whereas Macedonia is strategically located in Southeast Europe displaying a unique gateway for rapid NATO troop deployments to the Middle East and North Africa in order to maintain regional stability;
 Whereas Macedonia remains committed to further pursuing reforms, focused primarily on the country’s development as a stable multi-cultural democracy, by ensuring effective political dialogue, independence of the judiciary, media freedom, the further development of the free market economy, reform of the public administration, improving the living standard and advancing the quality of life of Macedonian citizens;
 Whereas Macedonia has been recognized by the World Bank and the European Union as an economic reformer, and according to the Heritage Foundation/Wall Street Journal 2014 Index of Economic Freedom, Macedonia’s economic freedom score is 68.6, making its economy the 43rd freest in the 2014 Index and is ranked 20th out of 43 countries in the Europe region, and its overall score is above the world and regional averages;
 Whereas Macedonia’s NATO membership would benefit Greek businesses, which are one of the most significant foreign direct investors in Macedonia, in addition to the significant volume of Macedonian tourism in Greece; and
 Whereas Macedonia has satisfied all NATO membership criteria per all declarations made by 2008 Bucharest Summit, and subsequently thereafter, is active in NATO missions, and obtained the support of the ICJ: Now, therefore, be it
	
 That the House of Representatives— (1)supports Macedonia's aspirations to join the North Atlantic Treaty Organization (NATO);
 (2)recognizes the cooperation between the State of Vermont and Macedonia and the joint military partnership between Vermont National Guard and the Army of the Republic of Macedonia;
 (3)recognizes the significant benefits of closer economic and political ties between NATO members and Macedonia in its commitment to foster regional stability and the important principle of mutual defense of all NATO members, including Greece;
 (4)recognizes the importance of the NATO membership for Macedonia for its economic growth, strengthening of the democratic institutions and norms, and bolstering rule of law in Southeast Europe;
 (5)greatly appreciates the efforts of Macedonia in its commitment and participation with the United States and other countries in advancing peace, democracy, stability, and mutual understanding;
 (6)urges the Administration and the United States Department of State to continue to work closely with Macedonia and to support NATO enlargement by granting full membership to Macedonia;
 (7)acknowledges and supports the progress made by Macedonia’s efforts in the NATO membership process; (8)calls on the Administration, United States Department of State, and European allies to work with Greece and NATO allies to ensure that bilateral disputes do not impede Macedonia’s NATO accession for the sake of regional stability in light of the current situation with Ukraine; and
 (9)urges NATO members to formally extend an invitation to Macedonia to join NATO as soon as possible at one of the next meetings of the North Atlantic Council or NATO Summit in Poland in 2016.
			
